BOSTON            CONNECTICUT   FLORIDA     NEW JERSEY   NEW YORK   WASHINGTON, DC


                                                                                          GREGORY S. TABAKMAN
                                                                                                Attorney at Law
                                                                                                One Jefferson Road
                                                                                         Parsippany, NJ 07054-2891
                                                                               T: (973) 966-8020 F: (973) 273-4594
                                                                                        gtabakman@daypitney.com
                                6/26/2021


                                                                        June 25, 2021

VIA ECF
The Honorable Stewart D. Aaron, U.S.M.J.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street – Room 190
New York, NY 10007

              Re:      Shukla v. Deloitte Consulting LLP
                       Civil Action No. 1:19-cv-10578 (AJN) (SDA)

Dear Judge Aaron:

        This Firm represents defendant Deloitte Consulting LLP (“defendant” or “Deloitte”) in
the referenced matter. We write seeking clarification of the Court’s Orders due to pro se
plaintiff, Ashu Shukla’s (“plaintiff”) failure to comply with the Court’s Order dated February 11,
2021 (the “February 11 Order”) (ECF No. 208) and portions of the Court’s Order dated June 14,
2021 (the “June 14 Order”) (ECF No. 268). For the reasons set forth below, defendant
respectfully requests the Court: (1) enter an Order directing plaintiff to un-redact his
supplemental document production and impose additional relief as the Court deems just and
proper; and (2) direct plaintiff to provide defendant an address to which defendant can serve its
supplemental document production directly on him.

              A.       Plaintiff’s Continued Redactions in Violation of the Court’s Orders

        In relevant part, the February 11 Order communicated that the “only permitted bases for
Plaintiff’s use of redactions are: (i) attorney-client privilege (“ACP”) and (ii) physician-patient
privilege (“PPP”) and stated that, to the extent plaintiff produced documents redacted for any
other reason, he was required to reproduce those documents in un-redacted form. (See ECF No.
208, ¶ 2). The June 14 Order required plaintiff, among things,1 to produce documents that
demonstrate plaintiff’s allegations that Deloitte employee Joanna Rohde (“Rohde”) is a district
attorney or agent of the Federal Bureau of Investigation or Department of Justice, or any other
governmental agency. (ECF No. 268, ¶ 3). On June 21, plaintiff produced documents Bates-
stamped A1490 through A1538, purporting to be “Joanna Rohde Additional Evidence.” (See

              1
           The June 14 Order also required plaintiff to un-redact and reproduce medical records. Plaintiff complied
with this part of the June 14 Order but did not Bates-stamp the documents. Defendant has also asked plaintiff to
properly Bates-stamp them.

108881279.2
The Honorable Stewart D. Aaron, U.S.M.J.
June 25, 2021
Page 2

Exhibit A). Notably, A1507 through A1531 contain a series of text messages with unidentified
phone numbers. (Id.). These documents contain redactions on every page, including redactions
to the phone number from which the text messages allegedly were sent and to the substance
contained therein.

        On June 24, defendant e-mailed plaintiff and advised him that his document production
contained inappropriate redactions and asked him to cure this violation of the Court’s Orders by
Friday, June 25. (See Exhibit B). Defendant also asked plaintiff to Bates-stamp the medical
records he reproduced. Defendant never received a response from plaintiff. Accordingly,
plaintiff continues to violate the Court’s Orders and defendant respectfully requests the Court
order plaintiff to un-redact these documents, properly Bates-stamp the reproduced documents,
and impose other relief the Court deems just and proper.

              B.   Plaintiff’s Address for Defendant to Re-Produce a Supplemental Document
                   Production

        On or about April 19, 2021, plaintiff advised defense counsel that he was out of the
country. (See ECF No. 247). On May 13, the parties held a teleconference with Your Honor to
address outstanding discovery, which resulted in the Court’s Order of the same date (the “May
13 Order”). During the conference, the parties discussed that defendant previously sent a
supplemental document production to plaintiff’s residence in New Jersey, which he did not
receive because he was traveling to India. The May 13 Order required plaintiff to, among other
things: (1) provide defense counsel with a Box.com account for defendant to electronically
transmit the supplemental document production; or (2) provide a mailing address “sufficient to
allow Defendant to serve electronic files on Plaintiff by sending a thumb drive to that address.”
(ECF No. 254, ¶ 2) (emphasis added).2 Plaintiff chose to provide Box.com credentials that were
entirely inappropriate. (See ECF No. 258).

        The June 14 Order noted that the Box.com account credentials created by plaintiff were
“clearly created by Plaintiff with the specific aim of antagonizing defense counsel.” (ECF No.
268, ¶ 2). The June 14 Order continued that “[i]n light of his gamesmanship, plaintiff has
forfeited the option of being re-served via Box.com” and directed plaintiff to provide a mailing
address to defendant by June 21 so that defendant could send a thumb drive containing the
document production to him. (Id.). The June 14 Order thereafter provided defendant one week
to serve such documents, which would be Monday, June 28. (Id.).

       Defense counsel understands that plaintiff remains in India. Rather than provide defense
counsel with the overseas address where he is presently located, plaintiff continued his
gamesmanship. On June 21, plaintiff e-mailed defense counsel to request that defendant send the
document production to him, “c/o Niti Aggarwal” at an address in Minnesota. (See Exhibit B).


              2
         The May 13 Order also permitted plaintiff to represent that he would wait to receive the supplemental
document production until he was back in the United States.
108881279.2
        The Honorable Stewart D. Aaron, U.S.M.J.
        June 25, 2021
        Page 3

        Plaintiff never advised that he is presently located at this address in Minnesota. While plaintiff
        has asserted in some filings that Dr. Aggarwal is his girlfriend, she is neither a party to this
        lawsuit nor counsel representing plaintiff. On June 23, defense counsel responded to plaintiff’s
        request and explained that Dr. Aggarwal is not a party to this lawsuit, and defendant could not
        serve confidential and proprietary documents upon a third party with whom it has never had
        contact and who otherwise has not been involved in this lawsuit. (Id.). On June 24, defense
        counsel sent a follow-up e-mail to plaintiff asking plaintiff to advise whether he has returned to
        the United States or to provide an address in India to which defendant could send the thumb
        drive. (Id.). Defendant never received a response from plaintiff.

                Defendant is ready and willing to reproduce its supplemental document production to
        plaintiff,3 but it simply cannot serve documents it has marked as confidential, pursuant to the
        Protective Order entered in this case (ECF No. 132), upon a third party identified by plaintiff.
        Accordingly, defendant respectfully requests that the Court relieve it from serving the
        supplemental document production by June 28 to a third party and direct plaintiff to provide an
        address in India at which he currently resides for defendant to serve the supplemental document
        production.

                For the foregoing reasons, defendant respectfully requests the Court: (1) enter an Order
        directing plaintiff to un-redact his supplemental document production and impose additional
        relief as the Court deems just and proper; and (2) direct plaintiff to provide defendant an address
        to which defendant can serve its supplemental document production directly on him and relieve
        defendant from re-serving its supplemental document production by June 28.

                                                                              Respectfully submitted,



                                                                              Gregory S. Tabakman

        Attachments

        cc:           Ashu Shukla, plaintiff pro se (via ECF)
                      Heather Weine Brochin, Esq. (via ECF)
Plaintiff shall file any response to Defendant’s 6/25/21 letter (ECF No. 284) no later than 11:59 p.m. EDT
on Wednesday, June 30, 2021. If Plaintiff fails to provide, in such a response, a mailing address in India to which a
thumb drive may be sent directly to him, then Defendant shall be relieved of any obligation to re-serve the subject
documents. In the interim, the deadline for Defendant to re-serve its supplemental document production
is extended sine die. SO ORDERED.
Dated: 6/26/2021

                      3
                    This Court is already aware defendant served a thumb drive containing the document production upon
        plaintiff at his New Jersey residence and thereafter learned plaintiff was no longer in the United States.
        108881279.2
